DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed July 27, 2021.  Claims 1-10 are currently pending wherein all claims read on a method for preparing superabsorbent polymer.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Lee et al (WO 2014/077612) and Im et al (KR 1020170106154).

Summary of claim 1:
A method for preparing a superabsorbent polymer, comprising: 
preparing a hydrogel polymer by performing thermal polymerization or photopolymerization on a monomer composition comprising a water-soluble ethylene-based unsaturated monomer and a polymerization initiator;
drying the hydrogel polymer to form a dried polymer; 
pulverizing the dried polymer to form a pulverized polymer;

preparing a fine powder reassembly by mixing the fine powder with water while stirring at a linear velocity of 6.5 to 14.5 m/s, followed by reassembling,
wherein the water is added dividedly to the fine powder in two times divisions or more in the mixing of the fine powder and water.


Lee teaches a method for producing a super absorbent polymer (page 1) that is formed from either thermal or photopolymerization (page 4) to form a hydrogel (page 4) from a water-soluble ethylenically unsaturated monomer (page 3) as well as a photopolymerization initiator (page 3), drying and pulverizing the polymer (page 2), classifying the polymer into a fine powder of less than 150 µm and a base resin having a particle diameter of 150 to 850 µm (page 2), followed by adding water to the finely divided particles and adding swollen polymer 2 (said base resin) (page 11 example 11) in a high speed rotary stirrer (page 11).  However, Lee does not teach or fairly suggest the claimed method of preparing a superabsorbent polymer wherein the process includes adding water to the powder in two or more divisions and wherein the stirring includes stirring at the claimed linear velocity.  Applicants have shown that when the mixing speed is too low the refined ratio is higher and when the mixing speed is too high the physical properties such as CRC and BPT are negatively affected.

Im teaches a method of making a super absorbent polymer (page 1) that includes the steps of performing thermal or photopolymerization on a monomer composition comprising a water-soluble ethylenically unsaturated monomer and a However, Im does not teach or fairly suggest the claimed method of preparing a superabsorbent polymer wherein the process includes adding water to the powder in two or more divisions and wherein the stirring includes stirring at the claimed linear velocity.  Applicants have shown that when the mixing speed is too low the refined ratio is higher and when the mixing speed is too high the physical properties such as CRC and BPT are negatively affected.

In light of the discussion above it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763